Citation Nr: 1400462	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-37 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for right side circulation problems, including right arm numbness.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to March 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, in support of these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  This type of a hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the hearing is of record.

The Board subsequently, in September 2010, remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration.  At the time, the Veteran was represented by a Veterans Service Organization (VSO), namely, the Disabled American Veterans (DAV).  He is now represented instead by a private attorney.

Another claim remanded was for service connection for hypertension.  The AMC since has granted that claim, however, on remand, in an April 2012 decision.  The AMC assigned an initial 0 percent (so noncompensable) rating for the Veteran's essential hypertension, retroactively effective from March 30, 2006, so back to the day following his discharge from service.  He did not, in response, separately appeal either that initial rating or effective date, so only the claims concerning his purported heart disease and right side circulation problems remain.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).


FINDINGS OF FACT

1.  Heart disease is not shown.

2.  A disability associated with complaints of a right side circulation problem, including right arm numbness, also is not shown.


CONCLUSION OF LAW

It is now shown the Veteran has heart disease or right side circulation problems, including right arm numbness, because of disease or injury incurred in or aggravated by his military service, that alternatively may be presumed to have been incurred in service, or that is secondarily related to his service, meaning proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, when, for whatever reason, this did not occur or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice since its intended purpose is preserved in that the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim.  Those five elements are:  1) Veteran status, 2) existence of a disability, 3) a correlation between the disability and service, but also the "downstream" 4) disability rating, and 5) effective date in the eventuality service connection is granted.

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claims by the RO as the AOJ.  But this procedural due process notice defect since has been rectified ("cured").  This duty to notify was satisfied by way of a letter sent to the Veteran in October 2010 that fully addressed all notice elements for establishing his entitlement to service connection, as well as the type of information mandated by the Court in Dingess regarding even the "downstream" disability rating and effective date elements of his claims.  Moreover, not only has he been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond to this notice, but the RO also since has readjudicated his claims in an April 2012 SSOC.  So his claims have been reconsidered since providing all required notice.  The timing of the notice therefore will not affect the essential fairness of the adjudication of these claims.  Indeed, neither he nor his representing attorney has made any such pleading or allegation that it will.  See Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination, that the Veteran has this burden of proof as the party attacking the agency's decision, and that the error must be shown to affect the outcome of the adjudication to be considered prejudicial, meaning more than harmless).  See also 38 C.F.R. § 20.1102.

As concerning the duty to assist him in developing his claims, this duty includes assisting him in the procurement of relevant records, both of his evaluation and treatment during and since service, and providing an examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In developing his claims, the RO and AMC have obtained his service treatment records (STRs) and post-service VA clinical records.  He also was provided VA compensation examinations for medical nexus opinions regarding the etiologies of these claimed disabilities, including especially concerning their alleged relationship with his military service.  Indeed, the Board remanded these claims in September 2010 precisely for this reason.  As well, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Under 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court expounded on this, holding that the presiding judge's duties according to this VA regulation are twofold.  First, the presiding judge must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding judge must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  This occurred in the exchanges (questioning and answering) during the Veteran's hearing.  Moreover, he is now represented in this appeal by a private attorney who presumably has actual knowledge of the type of evidence and information needed to substantiate these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  He even had representation at the time of the hearing, albeit from the DAV rather than this private attorney.

Significantly, neither the Veteran nor his representing attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained and that is obtainable.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding this notion of continuity of symptomatology, service connection under 38 C.F.R. § 3.303(b) only may be granted for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Heart disease is one such disease.  Heart disease also may be presumed to have been incurred in service if it manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence of current disability or, at the very least, showing the existence of disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or correlation between the disease or injury in service and the presently-claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus or connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Turning now to the relevant evidence in this case.  The service treatment records (STRs) indicate that, in March 2004, the Veteran presented with complaints of chest pain.  Tachycardia was found and the fact that he had been under stress was noted.  Subsequently however, still during his service, his heart was found to be normal on many occasions.  Heart disease was not diagnosed or suspected during his time in service, which ended in March 2006.

On VA examination in January 2007 he reported angina, shortness of breath, dizziness, and fatigue.  Objectively, the examiner found no heaves or thrills.  There was regular sinus rhythm, and there were no murmurs or gallops.  Examination of the heart revealed no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The examiner could not diagnose any heart related problem or defect, as the Veteran failed to report for a stress test appointment.

During another VA examination of his heart later that same year, in September 2007, the Veteran reported episodes of heart palpitations.  But, objectively, there was regular rate and rhythm with no murmurs, gallops, or rubs.  The examiner again did not render any heart diagnosis, as there was no pathology of the heart.

During still additional VA examination in January 2011, the examiner indicated that the Veteran's heart was normal on X-ray study.  There was no evidence of abnormal breath sounds.  The examiner diagnosed heart palpitations.  But she indicated that she could not opine regarding the origins of the Veteran's heart palpitations without resorting to speculation because his complaints in service were diagnosed as tachycardia and because there was no medical evidence such as an abnormal EKG or the like to indicate the presence of a heart disorder.

As apparent from this collective body of evidence, there is no diagnosis of a heart disorder - including at any point since the filing of this claim.  The Veteran has reported palpitations, which he is competent to do.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Symptoms such as palpitations, however, do not constitute ratable disabilities.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no such indication in this particular instance, however.  Because there is no competent and credible diagnosis of a current heart disorder, service connection for this claimed disability must be denied under all potential theories of entitlement inasmuch as there is no present disability to directly, presumptively, or secondarily relate or attribute to the Veteran's service.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

As for his claimed right arm condition, his STRs reflect no right arm circulation or neurological problems.

On VA examination in January 2007, right peripheral pulses were normal.  No neurological abnormalities of the upper extremities were noted.  As to the claimed right side circulation problem/right arm asleep, the examiner rendered no diagnosis because there was no pathology on which to do so.

During his June 2010 hearing the Veteran testified that, if he slept on his back, he woke up numb.  As the Board indicated when subsequently remanding this claim in September 2010, he attributes his right-sided circulation problems, including the numbness in his right arm, either directly to an injury during his military service or, alternatively, indirectly to his service by way of his already service-connected low back disability (Intervertebral Disc Syndrome (IVDS)) with associated left peripheral external cutaneous nerve involvement.

On VA examination in December 2010, right upper extremity motor examination was grossly normal.  In an October 2011 addendum, the examiner commented that the Veteran had stated that, when he sat or slept in certain positions, he experienced tingling and numbness in various parts of his body.  The examiner indicated the condition commonly referred to a limb "falling asleep" is easily reversible when position is shifted and blood is able to circulate freely again.  There was no test of record to indicate a permanent nerve condition, according to the examiner.  Further, the examiner indicated that upper extremity symptoms could not be due to the service-connected low back disability because the nerves emanating from the lower segments of the spine did not involve the upper extremities.

So regarding this claimed right-side circulation problem, including right arm numbness, no ratable disability has been diagnosed.  Namely, the claimed symptoms have not been attributed to any underlying disability, and neither a neurological nor a circulatory condition of the right upper extremity has been diagnosed or otherwise clinically indicated.  As already explained, mere symptoms alone do not constitute ratable disabilities for VA compensation purposes.  
Sanchez-Benitez, supra.  Because there is no identified disability associated with the Veteran's complaints, service connection for the claimed right side circulation problem, including right arm numbness, is denied under all potential theories of entitlement.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

As to both of these claims being decided in this appeal, there is no competent and credible evidence of present disabilities.  As such, the weight of the evidence is against these claims, so the benefit of the doubt rule is inapplicable because the preponderance of the evidence is unfavorable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.



ORDER

Service connection for heart disease is denied.

Service connection for a right side circulation problem, including right arm numbness, also is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


